Title: From James Madison to William Bradford, 28 July 1775
From: Madison, James
To: Bradford, William



My obliging friend
Virginia Orange: July 28–1775.

I received your favor of the 10th. inst. and have since had a sight of the declaration and Address from the Congress. I must concur with you in every encomium that can be bestowed on them, particularly the last mentioned which for true Eloquence may vie with the most applauded Oration of Tully himself. These performances must be chiefly owing to a few illustrious writers of that body. Is it discoverable who are the original Authors of them? I think the traces of Livingstons pen are visible in the one we are now speaking of. You are a better Judge & better acquainted with his Genius & writings

Our convention is now sitting, and I believe intends to strike a considerable sum of money & to raise 3 or 4,000 men as an Army to be in immediate pay. The independants, who I suppose will be three times that number will also have their pay commence as soon as they are called to action. The Preparations for War are every where going on in a most vigorous manner. But the Scarcity of Ammunition is truly alarming. Can you tell how they are supplied in N England and what steps are taking to procure a sufficiency for the time to come. I was a little induced from the confident assertion of the Congress that foreign Assistance if necessary was [“]undoubtedly attainable,” to think & hope that some secret Overtures had been made to them. If so I imagine they are wrapped up in impenetrable secresy as yet. Hath any thing further been whispered relative to the conduct of Dr Franklin? I yesterday heard a report that the Indians on the back of us who are to be treated with the last of next month by Commissioners appointed by the Convention indicate a great indisposition to enter into friendly engagement with us at this Juncture. The report adds that there were some frenchmen with them and this determination was formed at their instigation. If there is any truth in this, it will probably be known at Philada. before this reaches you; As indeed every thing of importance is drawn there by the Congress before private intelligence can be conveyed.
I was much surprized to hear of the marriage of our friend Mr Smith. I had never heard of such a manuvre’s being in agitation, And if I forget not Allen (who ought to know) told me there were some engagement with Thompson from that Quarter which he could not in honor break & from which she was unwilling to release him. And if I did not mistake him (I speak with caution you observe) Thompson intended a trip to Princeton to settle affairs. However I intermeddle little with such matters; & something that might set the affair in a different Light may have escaped my attention or memory. A Letter to Mr Smith is in company with this. It is directed to him at Princeton to the care of Plum. If he should be in Philada. at the time you get this I should be glad you would give him notice of it. Or if by going to Princeton you think it will miss of him in that case you would oblige me by taking it out of the office and conveying it to him. I have requested him to bring me two pamphlets “An apology for the Church of England as by Law Established” &c by Josiah Tucker—and An Essay on Toleration with a particular view to the late Application of the Dissenting Ministers to Parliament &c. by Phil. Turneaux. If he should not be in Town after he recieves this & you could procure them and send them to him with Priestly before he sets off for Virginia you would lay me under another Obligation.
A Scotch Parson in an adjoining County refused to observe the fast or preach on that day. When called on he pleaded Conscience, alledging that it was his duty to pay no regard to any such appointments made by unconstitutional authority. The Committee it seems have their Consciences too: they have ordered his Church doors to be shut and his salary to be stopped, and have sent to the convention for their advice. If the Convention should connive at their proceedings I question, should his insolence not abate if he does not get ducked in a coat of Tar & surplice of feathers and then he may go in his new Canonicals and act under the lawful Authority of Gen. Gage if he pleases. We have one of the same Kidney in the parish I live in. He was sometime ago published in the Gazette for his insolence and had like to have met with sore treatment; but finding his protection to be not so much in the law as the favor of the people he is grown very supple & obsequious.
The Dysentery has been again in our family & is now among the slaves. I have hitherto Escaped and hope it has no commission to attack me. It is less severe [than] it was at first. I am obliged to finish in great haste to have an opportunity that Just offers for sending this Letter to the Post.
Adieu.
J M Jun
